Case 19-14144-KHK          Doc 17    Filed 01/22/20 Entered 01/22/20 16:20:08          Desc Main
                                    Document      Page 1 of 8



                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION

  IN RE:

  Steven W Street,                               CHAPTER 7
  aka Steven Wayne Street,                       CASE NO.: 19-14144-KHK
  Alicia M Street,
         Debtors.


  NEWREZ LLC D/B/A SHELLPOINT
  MORTGAGE SERVICING,
                  Movant,

  v.

  Steven W Street,
  aka Steven Wayne Street,                       FILED PURSUANT            TO    11   U.S.C
  Alicia M Street,                               SECTION 362
         Debtors,

  AND

  Donald F. King,
         Trustee,
                             Defendants.

 NOTICE OF MOTION AND FEBRUARY 19, 2020 AT 9:30 AM HEARING THEREON

       NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING has filed papers with
the Court to lift the Stay of 11 U.S.C. Section 362(a) on the property located at 10827 Stanton
Way, Richmond/Henrico, VA 23238.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

       If you do not want the Court to grant the relief sought in the motion, or if you want the
Court to consider your views on the motion, then on or before the 14th day from the date of service
____________________
Sara A. John, VSB# 48425
M. Richard Epps, P.C.
605 Lynnhaven Parkway
Virginia Beach, VA 23452
757-498-9600
sara_john@eppspc.com
Counsel for Movant
                                                1
Case 19-14144-KHK         Doc 17     Filed 01/22/20 Entered 01/22/20 16:20:08              Desc Main
                                    Document      Page 2 of 8



of this Motion with three additional days allowed if all parties are not served electronically (service
is the date that the Motion was mailed to you), you or your attorney must:

        File with the court, at the address shown below, a written response pursuant to Local
Bankruptcy Rule 9013-1(H). If you mail your response to the Court for filing, you must mail it
early enough so the Court will receive it on or before the date stated above.

                       United States Bankruptcy Court
                       200 S. Washington St.
                       Alexandria, VA 22314-5405

       You must also mail a copy to:

                       Sara A. John
                       M. Richard Epps, P.C.
                       605 Lynnhaven Parkway
                       Virginia Beach, VA 23452.

       And to:

                       Donald F. King, Trustee
                       1775 Wiehle Avenue, Suite 400
                       Reston, VA 20190.


        Attend the hearing scheduled for February 19, 2020 at 9:30 AM in Courtroom III (Third
Floor) of the Martin V.B. Bostetter, Jr., U.S. Courthouse, in Alexandria, Virginia, 22314.

        If you or your attorney do not take these steps, the Court may decide you do not oppose
the relief sought in the Motion and may enter an Order Granting that Relief without holding
a hearing.


Date: January 22, 2020                         NEWREZ LLC D/B/A SHELLPOINT
                                               MORTGAGE SERVICING


                                                /s/ Sara A. John
                                               Sara A. John, VSB# 48425
                                               M. Richard Epps, P.C.
                                               605 Lynnhaven Parkway
                                               Virginia Beach, VA 23452
                                               757-498-9600
                                               sara_john@eppspc.com
                                               Counsel for Movant




                                                  2
Case 19-14144-KHK        Doc 17    Filed 01/22/20 Entered 01/22/20 16:20:08           Desc Main
                                  Document      Page 3 of 8



                                CERTIFICATE OF SERVICE


        I certify that on January 22, 2020, a true copy of the foregoing Notice of Motion and
February 19, 2020 Hearing at 9:30 AM was served upon all necessary parties by electronic mail
or by first class U.S. Mail, with adequate postage prepaid on the following persons or entities at
the addresses stated:

Steven W Street
4001 Virginia St.
Fairfax, VA 22032

Alicia M Street
4001 Virginia St.
Fairfax, VA 22032

Ashvin Pandurangi
AP Law Group, PLC
211 Park Ave.
Falls Church, VA 22046

Donald F. King
1775 Wiehle Avenue, Suite 400
Reston, VA 20190.


Date: January 2, 2020                       NEWREZ LLC D/B/A SHELLPOINT
                                             MORTGAGE SERVICING


                                              /s/ Sara A. John
                                             Sara A. John, VSB# 48425
                                             M. Richard Epps, P.C.
                                             605 Lynnhaven Parkway
                                             Virginia Beach, VA 23452
                                             757-498-9600
                                             sara_john@eppspc.com
                                             Counsel for Movant




                                                3
Case 19-14144-KHK          Doc 17    Filed 01/22/20 Entered 01/22/20 16:20:08         Desc Main
                                    Document      Page 4 of 8



                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION

  IN RE:

  Steven W Street,                              CHAPTER 7
  aka Steven Wayne Street,                      CASE NO.: 19-14144-KHK
  Alicia M Street,
         Debtors.


  NEWREZ LLC D/B/A SHELLPOINT
  MORTGAGE SERVICING,
                  Movant,

  v.

  Steven W Street,
  aka Steven Wayne Street,                      FILED PURSUANT           TO    11   U.S.C
  Alicia M Street,                              SECTION 362
         Debtors,

  AND

  Donald F. King,
         Trustee,
                             Defendants.


                           MOTION SEEKING RELIEF FROM STAY

       Comes now NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING (the

“Movant”), a secured creditor, by counsel, and moves this Honorable United States Bankruptcy

Court for Relief from the Stay imposed by 11 U.S.C. Section 362(a) and in support thereof, states

as follows:



____________________
Sara A. John, VSB# 48425
M. Richard Epps, P.C.
605 Lynnhaven Parkway
Virginia Beach, VA 23452
757-498-9600
sara_john@eppspc.com
Counsel for Movant
Case 19-14144-KHK        Doc 17     Filed 01/22/20 Entered 01/22/20 16:20:08           Desc Main
                                   Document      Page 5 of 8



       1.      That this Motion is filed pursuant to 11 U.S.C. Section 362(d) and Rules 4001 and

9014 of the Bankruptcy Rules, as hereinafter shall more fully appear.

       2.      That the Movant is a secured creditor of the Debtors, whose claim is based upon a

certain Note dated June 9, 2008 in the principal amount of $157,500.00 and executed by Steven

Wayne Street (the “Debtor”). The total amount due, including the unpaid principal balance of

$131,896.67 due under said Note as of January 13, 2020, interest of $6,827.57 at the Note rate,

late charges and attorney’s fees and costs was approximately $141,803.66. A copy of an estimated

payoff statement is attached hereto, marked as Exhibit B, as is a copy of the said Note, marked as

Exhibit A. Repayment of said Note is secured by that certain Deed of Trust dated June 9, 2008

and recorded on June 11, 2008 as Instrument # 25111 among the land records of Henrico County,

Virginia, which property has the address of 10827 Stanton Way, Richmond/Henrico, VA 23238

and which is more particularly described in the Deed of Trust as:




A copy of said Deed of Trust and Assignment of Deed of Trust is attached hereto, marked as

Exhibit C, and expressly made a part hereof.

       3.      Shellpoint Mortgage Servicing services the underlying mortgage loan and note for

the property referenced in this Motion for NEWREZ LLC D/B/A SHELLPOINT MORTGAGE

SERVICING (hereinafter “noteholder”) and is entitled to proceed accordingly. Should the

Automatic Stay be lifted and/or set aside by Order of this Court or if this case is dismissed or if

the Debtor obtains a discharge and a foreclosure action is commenced or recommenced, said

foreclosure action will be conducted in the name of the noteholder.
Case 19-14144-KHK         Doc 17     Filed 01/22/20 Entered 01/22/20 16:20:08             Desc Main
                                    Document      Page 6 of 8



        4.     That on December 20, 2019, the United States Bankruptcy Court for the Eastern

District of Virginia entered an Order for Relief under 11 U.S.C. Chapter 7 upon a petition filed by

Steven W Street and Alicia M. Street, Case No. 19-14144-KHK

        5.     That the Debtors are in default in repayment of the note and next due for May 1,

2019.

        6.     The tax-assessed value of the real property located at 10827 Stanton Way,

Richmond/Henrico, VA 23238 for 2019 is $259,600.00. A copy of the Henrico County tax

assessment is attached hereto as Exhibit D. That by reason of the foregoing, the Movant lacks

adequate protection for its security interest and is, and continues to be, irreparably harmed by the

continuation of stay of 11 U.S.C. Section 362(a) and that therefore cause exists for the termination

thereof.

        WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) so that the undersigned may proceed to enforce its

security interest in the subject property by: (i) instituting or continuing foreclosure proceedings

against the subject property in state court, (ii) allowing the successful purchaser at the foreclosure

sale to obtain possession of the subject property, (iii) allowing it to take such other actions with

respect to the subject property as are set forth under applicable non-bankruptcy law, and (iv) that

the Order be binding and effective upon the Debtor despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.
Case 19-14144-KHK        Doc 17    Filed 01/22/20 Entered 01/22/20 16:20:08         Desc Main
                                  Document      Page 7 of 8



                   NOTICE OF INTENT TO SUBMIT BUSINESS RECORDS

       The Movant will submit business records as evidence at any scheduled hearing, as allowed

under Fed. R. Bankr. P. 9017 and FRE 902(11). These business records and the declaration of

their maintenance as business records are available for inspection by the adverse party upon

demand.


                                          NOTICE

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not wish the Court to grant the relief sought in the motion, or if you want
the court to consider your views on the motion, then within 14 days from the date of service
of this motion, you must file a written response explaining your position with the Court and
serve a copy on the movant. Unless a written response is filed and served within this 14-day
period, the Court may deem opposition waived, treat the motion as conceded, and issue an
order granting the requested relief without further notice or hearing.

      If you mail your response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the expiration of the 14-day period.

       You will be notified separately of the hearing date on the motion.


Date: January 22, 2020                     NEWREZ LLC D/B/A SHELLPOINT
                                           MORTGAGE SERVICING


                                            /s/ Sara A. John
                                           Sara A. John, VSB# 48425
                                           M. Richard Epps, P.C.
                                           605 Lynnhaven Parkway
                                           Virginia Beach, VA 23452
                                           757-498-9600
                                           sara_john@eppspc.com
                                           Counsel for Movant
Case 19-14144-KHK        Doc 17    Filed 01/22/20 Entered 01/22/20 16:20:08            Desc Main
                                  Document      Page 8 of 8



                                CERTIFICATE OF SERVICE

       I certify that on January 22, 2020, a true copy of the foregoing Motion Seeking Relief from
Stay was served upon all necessary parties by electronic mail or by first class U.S. Mail, with
adequate postage prepaid on the following persons or entities at the addresses stated:

Steven W Street
4001 Virginia St.
Fairfax, VA 22032

Alicia M Street
4001 Virginia St.
Fairfax, VA 22032

Ashvin Pandurangi
AP Law Group, PLC
211 Park Ave.
Falls Church, VA 22046

Donald F. King
1775 Wiehle Avenue, Suite 400
Reston, VA 20190.


Date: January 2, 2020                       NEWREZ LLC D/B/A SHELLPOINT
                                             MORTGAGE SERVICING


                                              /s/ Sara A. John
                                             Sara A. John, VSB# 48425
                                             M. Richard Epps, P.C.
                                             605 Lynnhaven Parkway
                                             Virginia Beach, VA 23452
                                             757-498-9600
                                             sara_john@eppspc.com
                                             Counsel for Movant
